Citation Nr: 1747315	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-30 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this case for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

The Veteran's PTSD manifested with social and occupational impairment with deficiencies in most areas, since the date of service connection.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's PTSD is initially rated as 50 percent disabling.  He argues that his symptoms meet the criteria for at least a 70 percent rating.  The Board agrees.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2016).
A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2016).

The most probative evidence of record is the psychological assessment by Dr. A, from May 2017.  It is a comprehensive retrospective examination that is thorough, detailed and probative.  Dr. A. noted the symptoms that apply to the Veteran's
diagnosis are anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and disorientation to time or place.  Additionally, Dr. A. stated that cognitive difficulties, including the diminished ability to think and indecisiveness were reported to occur.  The Veteran further described a pattern of excessive anxiety and worry, occurring more days than not for at least six months; those concerns were associated with feelings of restlessness and edginess, irritability and muscle tension, while his remaining symptoms of Generalized Anxiety Disorder overlapped with those of depression.  Furthermore, Dr. A opined that Mr. [REDACTED] has more likely than not exhibited substantial social and occupational impairments, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, consistent with a disability rating of 70 percent since approximately 2005, and certainly since 2009.  

Although there is additional psychiatric evidence of record that is less supportive of a 70 percent evaluation, the Board finds that the evidence as a whole is in relative equipoise.  However, a 100 percent disability rating is not warranted.  Neither the private nor VA psychiatric evaluations have demonstrated that the Veteran's symptoms result in total occupational and social impairment.  As noted in the May 2017 report, the Veteran is still working; thus, there is not total occupational impairment.  Moreover, the Veteran has stated that he is presently emotionally close to his wife and his daughter.  In addition, he reported that he periodically has people over to his home, although he avoids crowded locations and prefers not to leave his house.  Overall, he explained that he has social contacts with friends approximately "once every couple of months."  Thus, total social impairment is not demonstrated.  


ORDER

A 70 percent initial rating, but no higher, is granted for PTSD.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


